JUDGMENT

                                Court of Appeals
                           First District of Texas
                                 NO. 01-15-00015-CR

                       JERREL ANTHONY MARTIN, Appellant

                                          V.

                          THE STATE OF TEXAS, Appellee

     Appeal from the 208th District Court of Harris County. (Tr. Ct. No. 1443272).

      The cause heard today by the Court is an appeal from the judgment signed by the
court below on November 12, 2014. After inspecting the record of the court below, it is
the opinion of this Court that it has no jurisdiction over the appeal. It is therefore
CONSIDERED, ADJUDGED, and ORDERED that the appeal be dismissed.

      The Court orders that this decision be certified below for observance.

Judgment rendered March 10, 2015.

Per curiam opinion delivered by panel consisting of Chief Justice Radack and Justices
Brown and Lloyd.   y